Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 13 recite an anti-fouling lighting panel and a method of protecting a surface against biofouling including, in combination, a controller for controlling each portion of the light source arrangement, in dependence on the water sensor output; wherein the water sensor including:
a capacity sensor having a sense pad, a ground electrode, and a capacitance readout circuit; or
an inductive sensor having an oscillator circuit, a sensing coil, a ground shield having an opening which is exposed to water when the water sensor is submerged, and a frequency detector circuit.
These above features are not disclosed or suggested by the prior of record. Other claims depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salters et al. U.S. 10,252,783 B2 discloses an object (10) that during use is at least partly submerged in water, the object (10) further comprising an anti-biofouling system (200) comprising an UV emitting element (210).
Salters et al. U.S. 10,793,236 B2 discloses an object (10) being at least partly submerged in water, and having an anti-biofouling system (200) including an UV emitting element (210).
Salter et al. U.S. 9,611,016 B2 discloses an anti-fouling light (9); distributing at least part of the light (9) through an optical medium (5) comprising a silicone material and/or UV grade fused silica; emitting the anti-fouling light (9) from the optical medium (5) and from the surface.
Janssen et al. U.S. 2018/0154405 A1 discloses an anti-biofouling system (200) comprising an UV emitting element (210).
Thoren et al. U.S. 2012/0050520 A1 discloses an apparatus and a method to prevent biofouling of underwater optical systems using ultraviolet light generated from within a pressure vessel and through an optics window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875